Exhibit 10.1

 

As adopted by the Board of Directors on

October 28, 2013

 

[g233271kgi001.jpg]

 

NON-AFFILIATED DIRECTOR COMPENSATION PROGRAM

AND

STOCK OWNERSHIP GUIDELINES

 

Non-Affiliated Director

For purposes of this program, a “Non-Affiliated Director” is any director of the
Company that is not also an employee of the Company or any of its subsidiaries.

Cash Compensation

Annual Retainers:

·                 Board Member

$90,000

·                 Chair of the Audit Committee

$33,000

·                 Chair of the Compensation Committee

$22,000

·                 Chair of the Nominating and Corporate Governance Committee

$16,500

·                 Audit Committee Member (other than the Chair)

$11,000

·                 Compensation Committee Member (other than the Chair)

$5,500

·                 Nominating and Corporate Governance Committee Member (other
than the Chair)

$5,500

 

Special Assignment Fees

·                 Per day for special assignments required in connection with
board duties (including, without limitation, litigation-related matters, but
excluding days on which a director is required to travel to attend meetings)

$5,500

 

Payment Terms

·                 All cash retainers will generally be paid in arrears in equal
quarterly installments no later than the 60th day following the last date of the
applicable quarter; provided, however, that in no event shall fees be paid later
than the date that is 2½ months following the last date of the Company’s fiscal
year for which the retainer relates.

 

·                 Special Assignment Fees will generally be paid in arrears in
equal quarterly installments no later than the 60th day following the last date
of the applicable quarter; provided, however, that in no event shall fees be
paid later than the date that is 2½ months following the last date of the
Company’s fiscal year for which the retainer relates.

 

·                 Fees will be prorated for partial years of service, with
partial months of service credited for full months.

 

1

--------------------------------------------------------------------------------


 

 

Restricted Stock Units

 

New Appointment/Election RSU Grant

·                 Each newly elected or appointed Non-Affiliated Director will
receive a grant of RSUs with a grant date value of $250,000 (the exact number of
RSUs to be determined by dividing $250,000 by the NASDAQ National Market closing
price of the Company’s stock on the date of grant) upon initial election or
appointment to the Board.  If a Non-Affiliated Director is newly elected or
appointed at any time other than at the Board meeting immediately following the
annual meeting of shareholders, then the $250,000 grant date value will be
pro-rated.

 

Annual RSU Grant

·                 Each Non-Affiliated Director will receive an annual grant of
RSUs with a grant date value of $250,000 (the exact number of RSUs to be
determined by dividing $250,000 by the NASDAQ National Market closing price of
the Company’s stock on the date of grant) upon re-election to the Board.

 

Grant Date

·                 RSU grants will be made three business days following the date
of the Board meeting at which such grants are approved.

 

Vesting

·                 All RSUs will vest ratably on a quarterly basis over the
one-year period from the date of grant.

 

·                 A director must be in continuous active service on each
applicable vesting date.

 

·                 Vesting will accelerate on the date of a director’s cessation
of service due to death or Disability.

 

Change of Control

·                 In the event that the director ceases to serve as a member of
the Board of Directors pursuant to the terms of any business combination or
similar transaction involving the Company, the RSUs will immediately vest as of
the date on which the business combination or similar transaction is
consummated.

 

Dividend Equivalents

·                 To the extent dividends are paid on the Company’s common
stock, dividend equivalents will be paid on RSUs, no later than the 45th date
following the last date of the Company’s fiscal year in which the dividends are
paid.

 

Award Agreement

·                 RSUs will be granted pursuant to the Company’s 2008 Incentive
Plan and will be subject to the terms of the applicable Non-Affiliated Director
stock RSU agreement as in effect at the time of grant.

 

 

2

--------------------------------------------------------------------------------


 

Expenses

Directors receive reimbursement of business and travel expenses from time to
time in accordance with Company policy.

Other Benefits

As determined by the Board from time-to-time.

Affiliated Directors

Directors who are employees of the Company or any of its subsidiaries will not
be entitled to compensation as a director.

Plan Administration

The human resources and the legal departments will administer the Non-Affiliated
Directors’ compensation program.

Non-Affiliated Director Stock Ownership Guidelines

·                                         Each Non-Affiliated Director is
required, within four years following his or her first election to the Board, to
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) shares of the Company’s common
stock (including any restricted shares of common stock or restricted share units
payable in shares of the Company’s common stock) having an aggregate value at
least equal to five times the amount of the annual cash Board retainer that we
then pay such director for regular service on the Board.

 

·                                         For purposes of determining compliance
with the share ownership guidelines, the aggregate value of the shares owned by
the director is  calculated as of January 2nd of each applicable year (or if
such date is not a trading date, the next trading date) based on the higher of:

 

o                the closing price of the Company’s common stock as quoted on
the NASDAQ National Market on that day; and

 

o                the closing price of the Company’s common stock as quoted on
the NASDAQ National Market on the date of grant (or if such date is not a
trading date, the next trading date), for any shares awarded to the director by
the Company, and the actual cost to the director, for any other shares (e.g.,
with respect to shares acquired through the exercise of stock options, the
exercise price).

 

·                                         Non-Affiliated Directors are subject
to these guidelines for as long as they continue to serve on the Board.

 

3

--------------------------------------------------------------------------------